



EXHIBIT 10.73













THIRD AMENDMENT TO THE CREDIT AGREEMENT


among


MICRON TECHNOLOGY, INC.,
as Borrower


and


THE LENDERS PARTY HERETO,


and


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and as Collateral Agent


Dated as of October 26, 2017
 



MORGAN STANLEY SENIOR FUNDING, INC.,
as Lead Arranger and Bookrunner






1

--------------------------------------------------------------------------------





THIRD AMENDMENT
THIRD AMENDMENT, dated as of October 26, 2017 (this “Amendment”), to the CREDIT
AGREEMENT, dated as of April 26, 2016 (as amended by the First Amendment, dated
as of October 5, 2016, Second Amendment, dated as of April 26, 2017 and as may
be further amended, restated, supplemented or otherwise modified from time to
time heretofore, the “Existing Credit Agreement” and as amended by this
Amendment, the “Amended Credit Agreement”) among MICRON TECHNOLOGY, INC., a
Delaware corporation (the “Company”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent and as collateral agent (the “Administrative Agent”), the
other agents party thereto and each of the financial institutions from time to
time party thereto.
W I T N E S S E T H :
WHEREAS, the Company has requested that the Existing Credit Agreement be amended
in the manner provided for herein; and
WHEREAS, (a) existing Lenders which consent to this Amendment (the “Consenting
Lenders”) shall have the pricing of all of their Term Loans adjusted on the
Third Repricing Date in accordance with this Amendment; (b) existing Lenders
which do not consent to this Amendment (the “Non-Consenting Lenders”) shall be
paid all accrued and unpaid interest on their Term Loans and their Term Loans
may be purchased or assumed by either a new lender (a “New Lender”) or an
existing Lender which is willing to consent to the Amendment (an “Increasing
Lender”) on the Third Repricing Date in accordance with Section 2.26 of the
Amended Credit Agreement and any such New Lender or Increasing Lender shall
become a Lender under the Amended Credit Agreement and hold a portion of the
Term Loans (or, in the case of an Increasing Lender, hold a greater portion of
the Term Loans), which Term Loans shall accrue interest on and after the Third
Repricing Date at the pricing set forth in this Amendment and (c) the consent of
the Required Lenders is required pursuant to Section 2.26 of the Existing Credit
Agreement to effectuate the assignment contemplated by the preceding clause (b);
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Amended Credit Agreement and used herein shall have the meanings given to
them in the Amended Credit Agreement.


SECTION 2.    Amendments.


(a)    Section 1.1 of the Existing Credit Agreement is hereby amended by adding
the following definitions in proper alphabetical order:


“Third Amendment”: means that certain Amendment to this Agreement, dated as of
October 26, 2017, by and among the Company, the Administrative Agent and the
other parties thereto.


“Third Repricing Date”: as defined in the Third Amendment.


(b)    Section 1.1 of the Existing Credit Agreement is hereby amended by
deleting clauses (i) and (ii) of the definition of “Applicable Margin” contained
therein in their entirety and replacing them with the following:


(i)     Base Rate Loans, 1.00% and (ii) Eurodollar Loans, 2.00%


(c)    Section 2.13(b) of the Existing Credit Agreement is hereby amended by
deleting the term “Second Repricing Date” in the first sentence thereof and
replacing it with the term “Third Repricing Date”.


(d)    Section 2.17(b) of the Existing Credit Agreement is hereby amended by
adding the following sentence after the last sentence:


“Notwithstanding anything to the contrary contained herein, payments and
prepayments of principal and interest on the Term Loans made on the Third
Repricing Date in connection with the replacement of Non-Consenting Lenders
pursuant to Section 2.26 hereof may be applied on a non-ratable basis as the
Borrower may direct.”


2

--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary in the Existing Credit Agreement
and for the avoidance of doubt, all Term Loans held by Non-Consenting Lenders
that are assigned pursuant to this Amendment and for which accrued and unpaid
interest has been paid pursuant to Section 4(c) shall accrue interest solely on
and after the Third Repricing Date. For the further avoidance of doubt, nothing
herein shall be deemed to modify the definition of “Applicable Margin” for any
day in the relevant Interest Period prior to the Third Repricing Date for
purposes of calculating interest accrued prior to the Third Repricing Date.


SECTION 3.    Conditions to Effectiveness. This Amendment (other than the
amendments to be effectuated pursuant to Section 2 of this Amendment) shall
become effective on the date that each of the following conditions shall have
been satisfied (or waived by the Required Lenders):


(a)    the Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer of the Company and acknowledged by the
Administrative Agent;


(b)    the Administrative Agent shall have received counterparts of this
Amendment executed and delivered by duly authorized officers of the Required
Lenders and all Consenting Lenders; and


(c)    the Administrative Agent shall have received the Acknowledgement and
Confirmation, substantially in the form of Exhibit A hereto, executed and
delivered by a duly authorized officer of the Company.


SECTION 4.    Conditions to Effectiveness of Section 2. Section 2 of this
Amendment shall become effective on the date (the “Third Repricing Date”)
occurring on or after October 26, 2017 that each of the following conditions
shall have been satisfied (or waived by the Required Lenders):


(a)    each New Lender, if any, has become a party to the Credit Agreement and
this Amendment;


(b)    the Administrative Agent shall have received from the Company payment of
all fees and expenses required to be paid to the Administrative Agent on or
before the Third Repricing Date for which written invoices in reasonable detail
have been submitted at least two Business Days prior to the Third Repricing
Date;


(c)    the Administrative Agent shall have received from the Company, for the
benefit of the Non-Consenting Lenders, payment of all accrued interest through
the Third Repricing Date with respect to the Term Loans held by the
Non-Consenting Lenders and being assigned pursuant to this Amendment;


(d)    immediately before and after giving effect to Section 2 of this
Amendment, each of the representations and warranties made by the Loan Parties
and set forth in each Loan Document shall be true and correct in all material
respects with the same effect as if made on the Third Repricing Date (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects as of
such earlier date), in each case other than representations and warranties which
are subject to a materiality qualifier, in which case such representations and
warranties shall be (or shall have been) true and correct; and


(e)    no Default or Event of Default shall have occurred and be continuing, or
would result from the effectiveness of this Amendment on the Third Repricing
Date.


SECTION 5.    New Lenders and Increasing Lenders. If any Lender becomes a
Non-Consenting Lender, then pursuant to and in compliance with the terms of
Section 2.26 of the Amended Credit Agreement, such Lender may be replaced and
its commitments and/or obligations purchased and assumed by either a New Lender
or an Increasing Lender upon execution of this Amendment (which will also be
deemed to be the execution of an Assignment and Acceptance substantially in the
form of Exhibit C to the Amended Credit Agreement). Each Non-Consenting Lender
which does not execute such Assignment and Acceptance shall be deemed to have
executed and delivered such Assignment and Acceptance in accordance with Section
2.26 of the Amended Credit Agreement and shall be required to assign 100% of the
outstanding principal amount of the Term Loans held by such Lender to one or
more assignees which have agreed to such assignment.


SECTION 6.    No Other Amendment or Waivers; Confirmation. Except as expressly
provided hereby, all of the terms and provisions of the Existing Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect. The amendments contained herein shall not be construed as an amendment
of any other provision of the Existing Credit Agreement or the other Loan
Documents or for any purpose except as expressly set forth herein or a consent
to any further or future action on the part of any Loan Party that would require
the waiver or consent of the Administrative Agent or the Lenders. This Amendment
shall constitute a Loan Document for purposes of the Amended Credit Agreement
and from and


3

--------------------------------------------------------------------------------





after the Third Repricing Date, all references to the Credit Agreement in any
Loan Document and all references to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement in the Amended Credit
Agreement shall, unless expressly provided otherwise, refer to the Amended
Credit Agreement.


SECTION 7.    APPLICABLE LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.16 OF THE EXISTING
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.


SECTION 8.    Miscellaneous. (a) This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


(b)    The provisions of this Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including permitted assignees of its Term Loans in whole or in
part prior to effectiveness hereof).


SECTION 9.    Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.


[Signature Pages Follow]


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
MICRON TECHNOLOGY, INC.
 
 
 
 
 
 
By:
/s/ Greg Routin
 
Name: Greg Routin
Title: Treasurer













5

--------------------------------------------------------------------------------





 
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
 
 
 
 
 
 
By:
/s/ Jonathon Rauen
 
Name: Jonathon Rauen
Title: Authorized Signatory













6

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.    Reference is made to (i) the Third Amendment, dated as of October 26, 2017
(the “Third Amendment”) and (ii) the CREDIT AGREEMENT, dated as of April 26,
2016 (as amended by the First Amendment, dated as of October 5, 2016, Second
Amendment, dated as of April 26, 2017 and as may be further amended, restated,
supplemented or otherwise modified from time to time heretofore, the “Existing
Credit Agreement”) among MICRON TECHNOLOGY, INC., a Delaware corporation (the
“Company”), MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent and as
collateral agent (the “Administrative Agent”), the other agents party thereto
and each of the financial institutions from time to time party thereto.
2.    The Existing Credit Agreement is being amended pursuant to the Third
Amendment. The undersigned hereby agrees, with respect to each Loan Document to
which it is a party:
(a)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Third Amendment; and
(b)    all of the Liens and security interests created and arising under such
Loan Documents remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Third Amendment, as collateral security
for its obligations, liabilities and indebtedness under the Existing Credit
Agreement and under its guarantees in the Loan Documents.
3.    THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.    Delivery of an executed counterpart of a signature page of this
Acknowledgment and Confirmation by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Acknowledgment and Confirmation.


[rest of page intentionally left blank]


        






7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Acknowledgement and
Confirmation to be duly executed and delivered by its proper and duly authorized
officer as of the day and year first above written.


 
MICRON TECHNOLOGY, INC.
 
 
 
 
 
 
By:
 
 
Name:
Title:













































































[Signature Page to Acknowledgement and Consent]




8